     Case 1:15-cv-01410-DAD-EPG Document 180 Filed 08/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                        UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9    ELAINE K. VILLAREAL,
                                                               Case No. 1:15-cv-01410-DAD-EPG (PC)
10                     Plaintiff,
                 v.                                            ORDER MODIFYING SCHEDULE
11
      COUNTY OF FRESNO and MARGARET                            (ECF No. 179)
12    MIMS,
13
                       Defendants.
14

15           On July 31, 2020, as ordered by the Court (ECF No. 176, p. 4), the parties filed a joint

16   proposed schedule (ECF No. 179). Pursuant to the joint proposed schedule, and finding that good

17   cause exists for modifying the Amended Scheduling Order,

18           IT IS ORDERED that the Amended Scheduling Order, entered on January 25, 2019 (ECF

19   No. 141), is modified as follows:

20           Event                                                Date or Deadline
21           Expert Disclosure Deadline                           September 14, 2020
             Rebuttal Expert Disclosure Deadline                  October 2, 2020
22
             Expert Discovery Cutoff                              October 12, 2020
23           Notification re: Settlement Conference1              October 19, 2020
24           Dispositive Motion Filing Deadline                   November 3, 2020
             Pretrial Conference                                  January 11, 2021, at 1:30 p.m.
25

26
27
             1
             On or before October 19, 2020, the parties shall email Courtroom Deputy Michelle Rooney at
28   mrooney@caed.uscourts.gov regarding whether the parties want the Court to set a settlement conference.

                                                              1
     Case 1:15-cv-01410-DAD-EPG Document 180 Filed 08/04/20 Page 2 of 2


 1            Trial                                                    March 16, 2021 at 1:00 p.m.2
 2            All other dates and deadlines remain as previously set.
 3

 4   IT IS SO ORDERED.
 5

 6       Dated:       August 4, 2020                                        /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
              2
                At this time the Court is not modifying the pretrial conference date or the trial date, although those dates will
28   be subject to availability of the District Judge.

                                                                   2
